July 11, 2012 Tia L. Jenkins, Senior Assistant Chief Accountant Raquel Howard, Staff Accountant Ken Schuler, Mining Engineer United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549-7010 Fax: 202-772-9368 RE: Staff letter dated June 26, 2012 File No. 002-69494 Form 10-K for Fiscal Year Ended December 31, 2011 Filed April 16, 2012 Form 10-Q for Fiscal Quarter Ended March 31, 2012 Filed May 21, 2012 This letter is to request an additional ten business days to file our response and any needed amendments in response to the Staff letter dated June 26, 2012 (the “Letter”) as supplemented by various conversations among the Staff and the officers of the Company and the Company’s auditors.The status of each response is set forth below is identified by the specific comment numbers contained in the letters. Comment No. 1:As agreed in prior correspondence and filed with our correspondence letter dated February 22, 2010, we have noted the differences between proven reserves according to 43-101 and SEC Industry Guide 7 are discussed at "Cautionary Note to U.S. Investors" at page 3 and item1, "Description of Business," where we clearly and repeatedly state that “The Company has not established proven and probable reserves in accordance with SEC Industry Guide 7 at any of its properties.”We explicitly note that we must also comply with the laws of the countries in which we operate and that the public should not confuse a foreign country’s use of the term “reserve” with our applicable U.S. SEC standard.We did this after consultations with the SEC Staff. Comment No. 2:Our independent audit firm, Sherb & Co., have had separate discussions and correspondence with the Staff regarding their position which was taken as a result of previous dealings with the SEC on a separate client.We are waiting for Staff response to proceed. Comment No. 3:We are in the process of finalizing with our independent audit firm. Global Gold Corporation•555 Theodore Fremd Avenue•Rye, NY 10580 Phone: 914.925.0020•Fax: 914.925.8860 www.globalgoldcorp.com Comment No. 4:We are in the process of finalizing with our independent audit firm. Comment No. 5:We confirm that in future filings we will indicate who is signing in the capacity of principal accounting officer. Comment No. 6:We have filed the secured line of credit agreement referred to on page 27 and elsewhere as an exhibit to our Form 10-K.Please refer to Exhibit 10.27 – Material Contract - (Unofficial English Translation) Mego Gold, LLC non revolving credit line from Armbusinessbank signed March 26, 2010.This was noted with the following footnote: Incorporated herein by reference to Exhibit 10.3 to the Company’s current report on Form 8-K filed with the SEC on March 30, 2010. Comment No. 7:We note the typographical error with respect to the evaluation of the controls and procedures disclosure.This letter confirms that management performed the evaluation of the disclosure controls and procedures of the Company as of March 31, 2012.We will revise our disclosure for future filings and will ensure proper dates will appear in item 4 of all future Forms 10-Q. The Company will incorporate all amendments in future reporting but believes that the Quarterly Reports would not warrant amendment for reliance by the public. Sincerely, /s/ Jan E. Dulman Jan Dulman Chief Financial Officer cc:Van Krikorian John E. Schmeltzer, III, Patterson, Belknap, Webb & Tyler
